RICHARDS, J.:
Epitomized Opinion
This is an action for personal injuries. In Noven ber, 1919, Eberly was an employe of the Directc General of Railroads. His duties consisted of fillin of locomotive boilers on the B. & O. R. R. at Willari Ohio, and in order to do this it was necessary for hii to go on top of the engine and there attach a rubbt hose. The plaintiff claimed that on the night of th accident, while descending from the engine, he slippe and fell, injuring his back. He also claimed ths there was a defective condition of the locomotiv engine in that it was not equipped with proper stej and that one of the steps thereon had been broken of The trial before Judge Williams of Sandusky, Ohii resulted in a verdict and judgment in favor of th plaintiff for $4,000. The Director General prosi cuted errqr, claiming that the court committed erre in charging the jury that the action came within G( Sec. 9017, inasmuch as the evidence clearly showe that B. & O. engines of this DTpe did not have an steps on them at this place. The Court of Appea' held:
1. As GC. Sec. 9017 only covers defects in loci motives and appliances and does not place a stati tory duty upon the employer to exercise reasonab] care in providing a safe place to work.
2. As the plaintiff’s right of action, if any, in th: case consisted of the Railroad Company’s failure i provide a reasonably safe place to work, rather tha a violation of GC. 9017, the court erred in chargin the jury that the above statute was applicable to tl facts of .this case.